ACCEPTED
                                                                                03-15-00258-CR
                                                                                        6975310
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                           9/17/2015 2:33:15 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                       NO. 03-15-00258-CR
                                                               FILED IN
                                                        3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                   IN THE COURT OF APPEALS              9/17/2015 2:33:15 PM
                                                          JEFFREY D. KYLE
                                                                Clerk
                    THIRD DISTRICT OF TEXAS

                   SITTING IN AUSTIN, TEXAS


               STEPHANIE MAIE HEINTZLEMANN

                                   Appellant

                                 VS.

                       THE STATE OF TEXAS

                                   The State


 Appealed from the District Court of Burnet County, Texas, 33th/ 424th
                            Judicial District



MOTION FOR AN EXTENSION OF TIME TO FILE APPELLANT’S
                      BRIEF

                                   ALICE PRICE
                                   State Bar No. 00768177
                                   apgregg50@hotmail.com
                                   408 South Liveoak St.
                                   Lampasas, TX 76550
                                   512/556-4777 Phone
                                   512/556-4779 Fax

                                   ATTORNEY FOR APPELLANT
                           NO. 03-15-00258-CR



                      IN THE COURT OF APPEALS

                      THIRD DISTRICT OF TEXAS

                      SITTING IN AUSTIN, TEXAS


                 STEPHANIE MAIE HEINTZLEMANN

                                     Appellant

                                   VS.

                         THE STATE OF TEXAS

                                     The State



  Appealed from the District Court of Blanco County, Texas, 33rd Judicial
                                 District


MOTION FOR AN EXTENSION OF TIME TO FILE APPELLANT’S
                      BRIEF

TO THE HONORABLE COURT OF APPEALS:

      Now comes, STEPHANIE MAIE HEINTZLEMANN, Appellant, and

files his Motion for an Extension of Time to File Appellant’s Brief, and

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, would show

unto the Court the following:
     a.    The deadline for filing Appellant’s Brief is September 18, 2015.

     b.    The length of time requested for the extension of time is 45

           days.

     c.    Appellant requests an extension of time to be able to properly

           prepare Appellant’s arguments for the brief.

     d.    The number of extensions of time which have been previously

           requested regarding Appellant’s Brief is none.

e.         I have been involved in numerous cases in the 27th district court

     in Lampasas, Texas that have required much court time and time away

     from my office. I have also been traveling extensively with my son

     who received a severe back injury during the early part of this month.

     We have spent a significant amount of time in orthopedist specialty

     clinics and hospitals. This turn of events has taken up an unexpected

     amount of my time, that I was devoting to the preparation of this brief.

                                     Respectfully submitted,

                                     /s/ Alice Price
                                     ALICE PRICE

                                     State Bar No. 00768177
                                     408 South Liveoak St.
                                     Lampasas, TX 76550
                                     512/556-4777 Phone
                                     512/556-4779 Fax

                                     ATTORNEY FOR APPELLANT
                      CERTIFICATE OF SERVICE

        I, ALICE PRICE, hereby certify that a true and correct copy of the
foregoing Motion for an Extension of Time to File Appellant’s Brief was
delivered to the office of Mr. Gary Bunyard, Assistant District Attorney for
Burnet/Blanco 33/424th District courts, via facsimile number (325) 247-
5274.


Date:         September 17, 2015

                                      /s/ Alice Price
                                      ALICE PRICE




                   CERTIFICATE OF CONFERENCE

        I, ALICE PRICE, hereby certify that my office has contacted and

conferred with Assistant District Attorney for Burnet County, Gary Bunyard,

on September 17th, via telephone. The state has no objection to my motion

for an extension of time.



                                      /s/   Alice Price_______
                                      ALICE PRICE